        Case 1:20-cv-10775-MLW Document 27 Filed 05/21/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

CASA SYSTEMS, INC.,                       )
     Plaintiff,
                                          )
                                          )
        v.
                                          ) C.A. No. 20-10775-MLW
                                          )
GRANT BLOOM,
     Defendant.                           )
                                          )



                           PRELIMINARY INJUNCTION

WOLF, D.J.                                                         May 21, 2020


       For the reasons stated at the hearing on May 21, 2020,

pursuant to Federal Rule of Civil Procedure 65, the Court finds

that: (a) plaintiff Casa Systems, Inc. ("Casa") has a reasonable

likelihood of success on the merits of its claims for breach of

contractual duty to maintain confidentiality of trade secrets, and

violation of the Massachusetts Trade Secrets Act, M.G.L. c. 93A,

§42, et. seq., and the United States Defend Trade Secrets Act, 18

U.S.C. §1836, et. seq., as set forth in the Verified Complaint

(Dkt.    No.   1);   (b)   Casa    will       suffer   irreparable   injury     if

preliminary injunctive relief is not granted; (c) the harm that

Casa    will   suffer   absent    an   injunction      outweighs   the   harm   to

defendant Grant Bloom that may result from the injunction; and (d)

the entry of a preliminary injunction is in the public interest.
       Case 1:20-cv-10775-MLW Document 27 Filed 05/21/20 Page 2 of 3



Therefore, Casa's Motion for Preliminary Injunction (Dkt. No. 2)

is ALLOWED.

     Accordingly, it is hereby ORDERED that Bloom:

     1.    Shall not during the pendency of this case work with

Harmonic, Inc., or any of its subsidiaries or affiliates, in any

capacity that, directly or indirectly, has any responsibility for

or involvement with business in the Caribbean, Mexico, or any

country in Central or South America. Therefore, Bloom shall not,

among other things, attempt to sell any competitive product or

service to any person or entity in the Caribbean, Mexico, or any

country in Central or South America that was, or to whom Casa had

made or received a proposal to become, a customer or client of

Casa at any time during the term of Bloom’s employment with Casa.

     2.   Shall not use or disclose Casa’s Proprietary Information,

as   defined   in   the    Assignment,   Invention   and   Non-Disclosure

Agreement entered into between Bloom and Casa.

     3.   Shall immediately identify and return to Casa all Casa

Proprietary Information in his possession, custody, or control.

     4.   Shall not destroy or delete any data or information in

his personal email accounts, including but not limited to accounts

associated     with       the   addresses    grantbl02@yahoo.com       and

gbloom5666@gmail.com that is relevant to this case.

     5.    Shall provide to Casa a log of any Casa Proprietary

Information that was in his possession, custody, or control at any

                                     2
       Case 1:20-cv-10775-MLW Document 27 Filed 05/21/20 Page 3 of 3



time since February 28, 2020, and indicate as to each such item

whether it has since been deleted or destroyed.

      It is further ORDERED that:

      6.   This Order is binding on any other person, including but

not   limited   to   Harmonic,   Inc.,   who   is   in   active   concert   or

participation with Bloom who receives actual notice of it. See

Fed. R. Civ. P. 65(d)(2)(C).

      7. Casa shall give security in the amount of $75,000 pursuant

to Federal Rule of Civil Procedure 65(c).




                                     3
